Citation Nr: 1828917	
Decision Date: 05/17/18    Archive Date: 05/23/18

DOCKET NO.  98-06 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral eye disability.

2.  Entitlement to an initial rating greater than 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to service connection for obstructive sleep apnea, including as due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1973 to August 1976 in the U.S. Army and from April 1983 to July 1983 and from March 1984 to August 1987 in the U.S. Air Force National Guard.

This case has a long and complicated procedural history.  It comes before the Board of Veterans' Appeals (Board) on appeal from an October 1997 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied, in pertinent part, a claim of service connection for a bilateral eye disability (which was characterized as chronic bilateral keratitis).  The Veteran disagreed with this decision in December 1997.  He perfected a timely appeal in April 1998.

This matter next is on appeal from a February 1999 rating decision in which the RO denied, in pertinent part, the Veteran's claims of service connection for an acquired psychiatric disability, to include PTSD (which was characterized as major depression (claimed as schizophrenia)) and entitlement to a TDIU.  The Veteran disagreed with this decision in February 1999.  He perfected a timely appeal in March 1999.  A videoconference Board hearing was held in September 2000 before a Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The Board denied the Veteran's claims in December 2000.  The Veteran, through an attorney, and VA's Office of General Counsel appealed the Board's December 2000 decision to the United States Court of Appeals for Veterans Claims (Court) by filing a Joint Motion for Remand (Joint Motion).  The Court granted the Joint Motion in May 2001, vacating and remanding the Board's December 2000 decision.  Pursuant to the Court's May 2001 Order granting the Joint Motion, the Board remanded the Veteran's claims to the Agency of Original Jurisdiction (AOJ) in January 2002.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In a December 2005 rating decision, the AOJ denied a claim of service connection for PTSD.  The Veteran disagreed with this decision in January 2006.  He perfected a timely appeal in July 2007.

In a June 2009 decision issued to the Veteran and his service representative, the Board remanded, in pertinent part, the Veteran's service connection claim for PTSD to the AOJ for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  Id.  In a separate June 2009 decision issued to the Veteran and his attorney, the Board denied the Veteran's service connection claim for a bilateral eye disability and remanded his claims of service connection for an acquired psychiatric disability other than PTSD and entitlement to a TDIU to the AOJ for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  Id.  

In a July 2012 decision issued to the Veteran and his service representative, the Board again remanded his service connection claim for PTSD to the AOJ for additional development.  In a separate July 2012 decision issued to the Veteran and his attorney, the Board also remanded, in pertinent part, the Veteran's TDIU claim to the AOJ.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  Id.

In a July 2012 rating decision, the AOJ denied, in pertinent part, the Veteran's request to reopen a previously denied service connection claim for a bilateral eye disability.  The Veteran did not appeal this decision and it became final.  See 38 U.S.C. § 7104 (West 2012).  He also did not submit any relevant evidence or argument within 1 year of this rating decision which would render it non-final for VA adjudication purposes.  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156 (b)).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for a bilateral eye disability is as stated on the title page.  Regardless of the AOJ's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In a July 2014 rating decision, the AOJ granted a claim of service connection for PTSD (which was characterized as posttraumatic stress disorder with major depressive disorder and psychotic features), assigning a 50 percent rating effective February 5, 2005.  The Veteran disagreed with this decision in September 2014, seeking a higher initial rating for his service-connected PTSD.  He perfected a timely appeal in March 2015.

After the Board informed the Veteran that the Veterans Law Judge who held his September 2000 hearing had retired, he declined another Board hearing in August 2015 correspondence.  See 38 U.S.C. § 7107 (West 2012); 38 C.F.R. § 20.707 (2017).

In response to October 2015 correspondence asking the Veteran to clarify his representation before VA, he confirmed later in October 2015 that he wanted his current service representative to represent him before VA on all of his pending appeals.

In December 2015, the Board remanded the Veteran's higher initial rating claim for PTSD, and his TDIU claim to the AOJ for additional development.  The Board also referred the Veteran's request to reopen a previously denied claim of service connection for a bilateral eye disability to the AOJ for appropriate action, although this appears to have overlooked the July 2012 rating decision which adjudicated this claim and was not appealed.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  Id.

In a March 2016 rating decision, the AOJ denied, in pertinent part, the Veteran's request to reopen a previously denied service connection claim for a bilateral eye disability (which was characterized as bilateral eye disability with glaucoma with visual acuity of 20/25 in the right eye and no light perception in the left eye (previously rated as chronic bilateral eye condition, keratosis)).  The Veteran disagreed with this decision in April 2016.  He perfected a timely appeal in May 2016.

In a July 2016 rating decision, the AOJ denied a claim of service connection for obstructive sleep apnea, including as due to service-connected PTSD.  The Veteran disagreed with this decision later in July 2016.

In April 2017, the Board remanded, in pertinent part, the Veteran's higher initial rating claim for PTSD, his request to reopen the previously denied service connection claim for a bilateral eye disability, and his TDIU claim to the AOJ for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  Id. 

In a May 2017 rating decision, the AOJ assigned a higher initial 50 percent rating effective September 24, 1998, for PTSD.  Because the initial rating assigned to the Veteran's service-connected PTSD is not the maximum rating available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  Having reviewed the voluminous record evidence, the Board finds that the issues on appeal should be characterized as stated on the title page.

The issues of entitlement to service connection for obstructive sleep apnea, including as due to service-connected PTSD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a rating decision dated on July 24, 2012, and issued to the Veteran and his service representative on July 27, 2012, the AOJ denied a request to reopen a previously denied claim of service connection for a bilateral eye disability; this decision was not appealed and became final.

2.  The evidence received since the July 2012 rating decision is either cumulative or redundant of evidence previously submitted in support of the Veteran's claim of service connection for a bilateral eye disability and does not relate to an unestablished fact necessary to substantiate this claim.

3.  The record evidence shows that the Veteran's service-connected PTSD is manifested by, at worst, complaints of nightmares, flashbacks, sleep disturbance, social isolation, depression, and anxiety.


CONCLUSIONS OF LAW

1.  The July 2012 rating decision, which denied the Veteran's request to reopen a previously denied claim of service connection for a bilateral eye disability, is final.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. § 20.302 (2017).

2.  Evidence received since the July 2012 AOJ decision in support of the claim of service connection for a bilateral eye disability is not new and material; thus, this claim is not reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for an initial rating greater than 50 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that new and material evidence has been submitted sufficient to reopen his previously denied claim of service connection for a bilateral eye disability.  He also contends that his service-connected PTSD is more disabling than currently (and initially) evaluated.

New and Material Evidence Claim

In July 2012, the AOJ denied the Veteran's request to reopen a previously denied claim of service connection for a bilateral eye disability.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  The Veteran did not initiate an appeal of the July 2012 rating decision.  He also did not submit any statements relevant to this claim within 1 year of the July 2012 rating decision which would render it non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.

The claim of service connection for a bilateral eye disability may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran essentially requested that his previously denied service connection claim for a bilateral eye disability be reopened when he submitted a VA Form 21-8940 which was dated on August 5, 2004, and date-stamped as received by the AOJ that same day.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of service connection for a bilateral eye disability, the evidence before VA at the time of the prior final AOJ decision in July 2012 consisted of additional post-service VA and private outpatient treatment records and examination reports and lay statements.  The AOJ stated that the newly received evidence was cumulative of evidence previously considered by VA.  Thus, the claim was not reopened.

Despite the Veteran's assertions to the contrary, the newly received evidence still does not indicate that he experiences a bilateral eye disability which is related to active service or any incident of service.  It appears that the only evidence submitted since July 2012 in support of the Veteran's request to reopen his previously denied service connection claim for a bilateral eye disability consists of additional lay statements.  All of this evidence is to the effect that the Veteran currently experiences a bilateral eye disability which he attributes to active service.  In other words, the newly received evidence is cumulative and redundant of evidence previously considered by VA.

The Board observes in this regard that the Court held in Shade v. Shinseki, 24 Vet. App 110 (2010), that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  With respect to the Veteran's request to reopen a previously denied service connection claim for a bilateral eye disability, however, the Board finds that there is no reasonable possibility that the newly received evidence would enable rather than preclude reopening this claim.  Unlike in Shade, there is no evidence in this case - either previously considered in the July 2012 AOJ decision, which denied the Veteran's request to reopen a previously denied service connection claim for a bilateral eye disability, or received since this decision became final - which demonstrates that the Veteran experiences any current disability due to his claimed bilateral eye disability which is attributable to active service or any incident of service.  Thus, the analysis of new and material evidence claims that the Court discussed in Shade is not applicable to the Veteran's request to reopen his previously denied service connection claim for a bilateral eye disability.  In summary, as new and material evidence has not been received, the previously denied claim of service connection for a bilateral eye disability is not reopened.

Higher Initial Rating Claim

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for an initial rating greater than 50 percent for PTSD.  Despite the Veteran's assertions to the contrary, the record evidence shows that this disability is manifested by, at worst, complaints of nightmares, flashbacks, sleep disturbance, social isolation, depression, and anxiety throughout the appeal period.  The Board notes initially that the Veteran's available service treatment records show no complaints of or treatment for PTSD.  The Board next notes that the Veteran's post-service VA treatment records do not support the assignment of an initial rating greater than 50 percent for PTSD at any time during the appeal period.  For example, on VA outpatient treatment in June 2002, it was noted that the Veteran's PTSD symptoms apparently were stable "at optimum level."  

In February 2003, the Veteran complained of nightmares.  Mental status examination of the Veteran showed he was alert, oriented, good eye contact, clear and relevant speech, and "good groomed appearance."  The Veteran reported hearing "unreal voices."  The assessment was altered thought processes due to hearing unreal voices and disturbed sleep pattern due to nightmares.

In June 2003, the Veteran complained of hearing voices intermittently and not sleeping well without medication.  Mental status examination of the Veteran showed he was casually dressed, anxious, depressed, full orientation, feelings of paranoia and a fear of going outside, and no suicidal or homicidal ideation.

In September 2003, the Veteran complained of hearing voices daily, nightmares, and intermittent depression.  Mental status examination of the Veteran showed he was verbal, spontaneous, coherent, relevant, casually dressed, full orientation, poor sleep habits, low energy, reported auditory hallucinations, no acute suicidal or homicidal ideas, impaired insight and judgment, and some reported paranoid thoughts.  The Veteran's Global Assessment of Functioning (GAF) score was 65, indicating some mild symptoms or some difficulty in social, occupational, or school functioning but generally functioning pretty well with some meaningful interpersonal relationships.  The assessment included PTSD with depression.

In October 2004, the Veteran reported that he heard his deceased mother talking to him.  He also said that he was more controlled now, did not feel angry, and did not want to hurt others.  Mental status examination of the Veteran showed he seemed less withdrawn and able to communicate better, coherent, relevant and spontaneous speech, occasional auditory hallucinations, and no suicidal or homicidal thoughts.  The Veteran's GAF score was 65.  The assessment included PTSD.

In February 2005, the Veteran again reported that he heard voices from his deceased mother but did not understand what they were saying to him.  He denied hearing commanding voices.  He also reported getting paranoid around other people.  He denied suicidal and homicidal thoughts or intent.  The Veteran's GAF score was 69, indicating mild symptoms.  The diagnoses included rule out PTSD.

In June 2005, the Veteran denied any current hallucinations but reported experiencing them in the past.  Mental status examination of the Veteran showed he was calm, cooperative, and verbal with normal eye contact and normal speech, and no suicidal or homicidal ideation.  He also was suspicious, easily irritable, and angered.  The Veteran's GAF score was 60, indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The diagnoses included PTSD.

In July 2006, the Veteran's complaints included hearing things at night and nightmares.  He reported staying to himself most of the time.  Mental status examination of the Veteran showed he was casually dressed, fair grooming, no psychomotor agitation or retardation, normal speech, reported infrequent auditory hallucinations, no command voices, no delusions or paranoia, goal-directed thought processes, no looseness of associations, full orientation, no suicidal or homicidal ideation, intact memory and cognition, and adequate insight.  The Veteran's GAF score was 55, indicating moderate symptoms.  The diagnoses included PTSD.

In April 2007, the Veteran reported feeling okay with "some good days and some days when he does not want to do anything."  Medication had been helpful.  He reported getting paranoid around people, avoiding going out, and being "mostly a loner."  He also reported periods of irritability and sleep problems.  He had a good relationship with "a lady friend."  Mental status examination of the Veteran showed he was "able to smile and interact well," normal speech, no auditory hallucinations, reported visual hallucinations (seeing shadows of people), reported suspiciousness, nightmares, an improved mood and sleep, less depression, normal concentration, no suicidal or homicidal ideation, and normal cognition.  The Veteran's GAF score was 55.  The diagnoses included PTSD.

On VA mental disorders examination in July 2007, the Veteran's complaints included nightmares and flashbacks up to 4 times a week, nervousness and depression, poor concentration, irritability, frequent trouble sleeping, anger, and feelings of isolation.  The VA examiner reviewed the Veteran's electronic claims file, including his service treatment records and post-service VA treatment records.  Mental status examination of the Veteran showed a reported tendency to isolate himself frequently, coherent and relevant speech "at times," reported hearing voices with paranoid delusions "every now and then but more frequent than this at other times," inappropriate behavior from time to time, preserved orientation and memory, impaired insight and judgment from time to time, and an ability to perform his activities of daily living.  The Veteran's GAF score was 50, indicating serious symptoms or any serious impairment in social, occupational, or school functioning.  The diagnoses included severe PTSD.  

On VA outpatient treatment in April 2008, the Veteran reported that his medications worked well for him.  Mental status examination of the Veteran showed reported concentration problems ("hard to stay focused"), good sleep with Seroquel, full orientation, intact cognition, productive and goal-directed speech, linear thought processes, good judgment, insight, and impulse control, reported intermittent suicidal thoughts, and reported auditory hallucinations.  The Veteran's GAF score was 50.  The diagnoses included PTSD.

Following VA outpatient treatment in October 2009, the VA clinician stated that the Veteran's PTSD was stable.

On VA mental disorders examination in August 2011, the Veteran's symptoms included a depressed mood, anxiety, chronic sleep impairment, flattened affect, circumstantial, circumlocutory, or stereotyped speech, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, and impaired impulse control.  The VA clinician stated that the Veteran was able to manage his financial affairs with help from his wife.  This clinician also reviewed the Veteran's electronic claims file, including his service treatment records and post-service VA treatment records.  The Veteran had been married to his wife since 1984.  The VA clinician concluded that the Veteran experienced total occupational and social impairment due to his chronic PTSD and recurrent major depressive disorder with psychotic features, in partial remission.  The Veteran's GAF score was 43, indicating serious symptoms.  The diagnoses included chronic PTSD.

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  The Board notes that the August 2011 VA clinician stated that the Veteran experienced total occupational and social impairment (i.e., a 100 percent rating under DC 9411) as a result of his service-connected PTSD.  See 38 C.F.R. § 4.130, DC 9411.  This statement is not supported by the record evidence and also is inconsistent with information contained in the same August 2011 VA mental disorders examination report.  None of the mental status examination findings obtained at this examination support the determination of total occupational and social impairment.  Id.  For example, the August 2011 VA clinician found the Veteran was competent and able to manage his financial affairs with assistance from his wife.  This finding does not indicate total disability.  The GAF score obtained at the August 2011 VA mental disorders examination also does not support a finding of total occupational and social impairment as it shows that the Veteran experienced, at worst, serious symptoms due to his service-connected PTSD.  Id.  Nor does this examination report indicate that the Veteran experienced symptoms of similar frequency, severity, and duration as are required for the assignment of an initial rating greater than 50 percent for PTSD.  See also Vazquez-Claudio v. Shinseki, 713 F. 3d 112 (Fed. Cir. 2013).  Having reviewed the August 2011 VA mental disorders examination report, the Board finds that it is not probative on the issue of whether the Veteran is entitled to an initial rating greater than 50 percent for his service-connected PTSD.

The remaining evidence also does not support assigning an initial rating greater than 50 percent for the Veteran's service-connected PTSD.  For example, on VA PTSD examination in October 2011, conducted just 2 months after the finding of total occupational and social impairment (which the Board has found not probative), a different VA examiner found that the Veteran experienced, at worst, mildly disabling symptoms.  The Veteran himself reported having a good marriage and attributed his social isolation to his blindness and knee problems at this examination.  Although he complained of sleep disturbance and flashbacks leading to panic, fear, and paranoia, his mental status examination findings in October 2011 essentially were normal.  The VA examiner found many inconsistencies in the Veteran's clinical presentation of his alleged symptomatology and concluded that there was evidence of malingering.  More importantly, the October 2011 VA PTSD examiner found no convincing evidence of PTSD symptoms in the Veteran's clinical presentation and concluded that there was no diagnosis of PTSD.

On VA PTSD Disability Benefits Questionnaire (DBQ) in September 2012, the Veteran reported having a good relationship with his wife.  The VA examiner reviewed the Veteran's electronic claims file, including his service treatment records and post-service VA treatment records.  The Veteran stated that he did not socialize outside the home "and spends almost all of his time at home where he takes care of minor chores.  He watches a lot of television."  His PTSD symptoms were a depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The VA examiner concluded that the Veteran experienced occupational and social impairment with reduced reliability and productivity.  The Veteran was capable of managing his financial affairs.  The Veteran's GAF score was 45, indicating serious symptoms.  The diagnoses included PTSD.

On VA outpatient treatment in October 2014, the Veteran complained that he became "excessively anxious when others come to the house" and sometimes experienced a panic-type reaction where he had shortness of breath.  The VA clinician stated that, although the Veteran became paranoid and depressed, he did not generally have auditory or visual hallucinations.  The Veteran reported 3 good nights of sleep each week but, during bad nights, he was kept awake by bad dreams and nightmares.  Mental status examination of the Veteran showed he was well-groomed, casually dressed, normal speech, full orientation, a logical and organized thought process, no flight of ideas or looseness of associations, no suicidal ideation, homicidal ideation, delusions, or paranoia, and good insight and judgment.  The diagnoses included PTSD.

In January 2015, the Veteran complained that he continued to be depressed and hopeless.  He reported decreased energy, fair appetite, and sleep usually lasted 4 to 6 hours.  Mental status examination of the Veteran showed full orientation, normal speech, no thought disorder, no delusions, hallucinations, or suicidal or homicidal ideation, and good insight and judgment.  The Veteran's GAF score was 55.  The diagnoses included PTSD.

On VA PTSD DBQ in July 2017, the Veteran denied experiencing any changes since his most recent VA examination.  The VA examiner reviewed the Veteran's electronic claims file, including his service treatment records and post-service VA treatment records.  This examiner stated that the Veteran's PTSD symptoms were guilt, shame, nightmares, sleep disturbance, intrusive memories, and hypervigilance/checking behaviors.  This examiner also stated that, based on the Veteran's report, his PTSD and major depressive disorder "produce overlapping effects such that the relative portions of social and occupational impairment cannot be differentiated."  The Veteran still was married to his wife but did not know how many grandchildren he had and did not have regular contact with his grown children or grandchildren.  He went to church every Sunday but denied any social interaction.  Mental status examination of the Veteran showed he was appropriately groomed, casually dressed, superficial cooperation, inappropriate behavior at times, full orientation, psychomotor activity within normal limits, speech within normal limits, linear and goal-directed thoughts, no anxiety symptoms, no evidence of delusions or hallucinations, mildly impaired memory, and moderately impaired judgment and insight.  The Veteran was capable of managing his financial affairs.  The VA examiner stated that the Veteran provided inadequate effort on psychological testing and grossly exaggerated his symptoms.  This examiner also stated that the Veteran experienced occupational and social impairment with reduced reliability and productivity.  He opined that the Veteran's responses to testing conducted during this examination were inconsistent and conflicting.  This examiner also opined that it was at least as likely as not that the Veteran's past auditory and visual hallucinations were caused by or a result of his documented cocaine abuse.  The diagnoses included PTSD.

The Veteran contends that his service-connected PTSD is more disabling than currently (and initially) evaluated.  Despite his assertions to the contrary, the record evidence shows that this disability is manifested by, at worst, complaints of nightmares, flashbacks, sleep disturbance, social isolation, depression, and anxiety throughout the appeal period.  The Veteran's GAF scores obtained throughout the appeal period show the presence of, at worst, serious symptoms attributable to his service-connected PTSD.  The Board acknowledges that the Veteran has reported experiencing auditory hallucinations on multiple VA outpatient treatment visits and examinations conducted during the appeal period.  The July 2017 VA examiner specifically found that these reported hallucinations were caused by the Veteran's documented past cocaine abuse and were not due to his service-connected PTSD.  Thus, the Veteran's reported hallucinations do not support the assignment of an initial rating greater than 50 percent for PTSD.  There is no evidence demonstrating that the Veteran experiences occupational and social impairment with deficiencies in most areas or total occupational and social impairment (i.e., a 70 or 100 percent rating under DC 9411) as a result of his service-connected PTSD such that an initial rating greater than 50 percent is warranted for this disability at any time during the appeal period.  See 38 C.F.R. § 4.130, DC 9411.  The Board already has found that the August 2011 VA examination is not probative and is insufficient to support granting the Veteran's higher initial rating claim.  The record evidence also does not indicate that the Veteran experiences symptoms of similar frequency, severity, and duration as are required for the assignment of an initial rating greater than 50 percent for PTSD.  See also Vazquez-Claudio, 713 F. 3d at 112.  For example, the Veteran has reported consistently to multiple VA treating clinicians that he has a good relationship with his wife to whom he has been married since 1984.  The Veteran's thoughts also have been logical, linear, and goal-directed on repeated evaluations completed during the appeal period.  The Veteran finally has not identified or submitted any evidence demonstrating his entitlement to an initial rating greater than 50 percent for PTSD.  In summary, the Board finds that the criteria for an initial rating greater than 50 percent for PTSD have not been met.


ORDER

As new and material evidence has not been received, the previously denied claim of service connection for a bilateral eye disability is not reopened.

Entitlement to an initial rating greater than 50 percent for PTSD is denied.


REMAND

As noted in the Introduction, after the AOJ denied a claim of service connection for obstructive sleep apnea, including as due to service-connected PTSD, in a July 2016 rating decision, the Veteran disagreed with this decision later that same month.  The Veteran also contends that his service-connected disabilities, alone or in combination, preclude his employability, entitling him to a TDIU.  The Board acknowledges that this appeal has been remanded repeatedly, most recently in April 2017.  Having reviewed the record evidence, and although the Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding this appeal again, additional development is required before the underlying claims can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate the hamster-wheel reputation of Veterans law").

With respect to the Veteran's service connection claim for obstructive sleep apnea, including as due to service-connected PTSD, to date, the AOJ has not issued a Statement of the Case (SOC) to the Veteran and his service representative on this claim.  The Board notes that, where a claimant files a notice of disagreement and the AOJ has not issued an SOC, the issue must be remanded to the AOJ for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thus, the Board finds that, on remand, the AOJ should issue an SOC on the service connection claim for obstructive sleep apnea, including as due to service-connected PTSD, to the Veteran and his service representative.

With respect to the Veteran's TDIU claim, the Board notes that adjudication of the service connection claim for obstructive sleep apnea, including as due to service-connected PTSD, likely will impact adjudication of the TDIU claim.  Thus, the Board finds that these claims are inextricably intertwined and adjudication of the TDIU claim must be deferred.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case (SOC) to the Veteran and his service representative on the claim of service connection for obstructive sleep apnea, including as due to service-connected PTSD.  This appeal should be returned to the Board only if the Veteran perfects a timely appeal.

2.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


